TECHNOLOGY ASSIGNMENT AGREEMENT

 

This TECHNOLOGY ASSIGNMENT AGREEMENT (the "Agreement") is made and effective
December 18, 2018,

 

 

BETWEEN:        RICHARD PARKER, 6 SIGMA, LLC, including all related, subsidiary,
affiliated entities, or persons or otherwise related to or controlled (the
"Assignor'' or "Assignors"), with his or its head office located at:       
 6118 Dusenburg Road
Delray Beach, FL 33484      AND:  MEDI-SCAN, LLC (the "Assignee"), a limited
liability company organized and existing under the laws of the State of Florida,
with its head office located at:         

801 NE 167 Street
Suite 306
North Miami Beach, FL 33162



 

NOW, THEREFORE, in consideration of the promises, agreements, option for
Membership Interests, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, the parties
intending to be legally bound hereby, do promise and agree as follows:

  

1.ASSIGNMENT

 

Assignor hereby assigns to the Assignee exclusively throughout the world all
right, title and interest (choate or inchoate) in by way of example (i) all
research, development, and technology related to medical imaging including and
not by way of limitation activities, devices, processes, or uses thereto or
derived therefrom,

(ii) all precursors, portions and work in progress with respect thereto and all
inventions, works of authorship, mask works, technology, mathematical models,
software, applications, processes, procedures, protocols, information, know-how,
materials and tools relating thereto or to the research, development,
innovation, creation, support or maintenance thereof without limitation, and
(iii) all copyrights, patent rights, patent applications, scientific studies,
tests, or experiments (human and animal), trade secret rights, trademark rights,
database rights and all other intellectual and industrial property rights of any
sort and all business, contract rights and goodwill in, incorporated or embodied
in, used to develop, or related to any of the foregoing without limitation
(collectively "Intellectual Property").

  

2.MEMBERSHIP INTERESTS

 

The Assignee agrees to issue to Richard F. Parker & Charlotte B. Parker
Revocable Living Trust u/t/d 01/16/2020, by Charlotte Parker as Trustee, a 25%
equity interest in the Assignee based on that certain equity option provision
for Membership Interests granted pursuant to the Chief Research Officer ("CRO")
Agreement with Richard Parker of even date herewith between the Assignee and
Richard Parker. Richard Parker shall irrevocably hold the voting proxy for such
Membership Interests. If Richard Parker shall be no longer be the CRO for any
reason, then these Membership Interests shall become nonvoting.

 

Technology Assignment Agreement

 Page 1 of 4 

 



3.FURTHER ASSURANCES; ADDITIONAL RIGHTS; COMPETITION; MARKETING

 

Assignors individually and collectively agree to assist the Assignee in every
legal and equitable way to evidence, record and perfect the Section 1 assignment
and to apply for and obtain recordation of and from time to time enforce,
maintain, and defend the assigned rights.

 

If the Company is unable for any reason whatsoever to secure the Assignor's
respective signature(s) to any document or instrument which Assignee deems
necessary or desirable to evidence it's rights to any and all of the
Intellectual Property assigned, then in that event Assignors respectively hereby
irrevocably designates and appoint the Assignee and its duly authorized officers
and agents, as his agents and attorneys-in-fact with full power of substitution
to act for and on his behalf and instead of each Assignors respectively, to
execute and file any such document or documents and to do all other lawfully
permitted acts to further the purposes of the foregoing with the same legal
force and effect as if executed by each of the Assignors respectively. Any party
relying such power of attorney or otherwise shall be fully indemnified and held
harmless by Assignors and any liability, whether designated legal or equitable
or mixed is waived.

 

To the extent allowed by law, Section 1 includes all rights of paternity,
integrity, disclosure and withdrawal "intellectual property" and any other
rights that may be known as or referred to as "moral rights," "artist's rights,"
"droit moral" or the like related to the Intellectual Property rights assigned
(collectively "Rights"). To the extent Assignor respectively retains any such
Rights under applicable law, Assignor hereby ratifies and consents to, and
provides all necessary ratifications and consents to any action that may be
taken with respect to such Rights by or authorized by Assignee; Assignor agrees
not to assert any Rights with respect thereto. Assignor will confirm any such
ratifications, consents and agreements from time to time as requested by
Assignee.

  

4.CONFIDENTIAL INFORMATION

 

Assignor will not use or disclose anything assigned to the Assignee hereunder or
any other technical or business information or plans of the Assignee.

  

5.WARRANTY

 

Assignors collectively and individually and warrants to the Assignee that the
collectively that: (i) is the sole owner of all rights, title and interest in
the non-public Intellectual Property and the Technology assigned, (ii) has not
assigned, transferred, licensed, pledged or otherwise encumbered any
Intellectual Property or the Technology created by Assignor or agreed to do so,
(iii) has full power and authority to enter into this Agreement and to make the
assignment as provided in Section 1 (iv) is not aware of any violation,
infringement or misappropriation of any third party's rights (or any claim
thereof) by the Intellectual Property or the Technology or Rights, (v) was not
acting within the scope of employment by any third party when performing any
activity with respect to anything assigned in Section 1, and (vi) is not aware
of any questions or challenges with respect to the patentability or validity of
any claims of any existing patents or patent applications relating to the
Intellectual Property and Rights.

  

6.NOTICE

 

Any notices required or permitted to be given hereunder shall be given in
writing and shall be delivered

(a) in person, (b) by certified mail, postage prepaid, return receipt requested,
(c) by email, facsimile, or

(d) by a commercial overnight courier that guarantees next day delivery and
provides a receipt, and such notices shall be addressed to the above-mentioned
addresses or to such other address as either party may from time to time specify
in writing to the other party. Any notice shall be effective only upon delivery,
which for any notice given by facsimile shall mean notice which has been
received by the party to whom it is sent as evidenced by confirmation slip.

 

Technology Assignment Agreement

 Page 2 of 4 

 



 

7.MODIFICATION OF AGREEMENT

 

This Agreement may be supplemented, amended, or modified only by the mutual
agreement of the parties. No supplement, amendment, or modification of this
Agreement shall be binding unless it is in writing and signed by all parties.

 

8.ENTIRE AGREEMENT

 

This Agreement and all other agreements, exhibits, and schedules referred to in
this Agreement constitute(s) the final, complete, and exclusive statement of the
terms of the agreement between the parties pertaining to the subject matter of
this Agreement and supersedes all prior and contemporaneous understandings or
agreements of the parties. This Agreement may not be contradicted by evidence of
any prior or contemporaneous statements or agreements. No party has been induced
to enter into this Agreement by, nor is any party relying on, any
representation, understanding, agreement, commitment or warranty outside those
expressly set forth in this Agreement.

  

9.SEVERABILITY OF AGREEMENT

 

If any term or provision of this Agreement is determined to be illegal,
unenforceable, or invalid in whole or in part for any reason, such illegal,
unenforceable, or invalid provisions or part thereof shall be stricken from this
Agreement, and such provision shall not affect the legality, enforceability, or
validity of the remainder of this Agreement. If any provision or part thereof of
this Agreement is stricken in accordance with the provisions of this section,
then this stricken provision shall be replaced, to the extent possible, with a
legal, enforceable, and valid provision that is as similar in tenor to the
stricken provision as is legally possible.

  

10.ATTORNEY FEES PROVISION

 

In any litigation, arbitration, or other proceeding by which one party either
seeks to enforce its rights under this Agreement (whether in contract, tort, or
both) or seeks a declaration of any rights or obligations under this Agreement
against the other Party or Parties, the prevailing party shall be awarded its
reasonable attorney fees, and costs and expenses incurred.

  

11.GOVERNING LAW

 

It is agreed that this agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Florida with venue and jurisdiction
in Miami-Dade County, Florida.

 

 

 

[Remainder of page intentionally left blank - Execution Page follows]

 

Technology Assignment Agreement

 Page 3 of 4 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date set forth first above, with full knowledge of its content and significance
and intending to be legally bound by the terms hereof.

 

ASSIGNEE

Medi-Scan, LLC

By:

/s/______________

Authorized Signatory

Manuel E. Iglesias

Print Name and Title

 

ASSIGNORS

6 Sigma, LLC

By:

/s/_______________

Authorized Signature

Richard Parker, Manager

Print Name and Title

Richard Parker

/s/_______________

Authorized Signature

Richard Parker

Print Name and Title

 



Technology Assignment Agreement

 Page 4 of 4 

 

 

 

 